Citation Nr: 1207188	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-43 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for lumbar spondylosis with degenerative spondylolisthesis at L5-S, with degenerative disc disease (DDD), (previously claimed as a back condition and pinched nerve).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from September 1971 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  The RO determined that new and material evidence had not been submitted to reopen the claim for service connection for a back disorder.  The Board determined in its March 2011 decision that new and material evidence had been submitted to reopen the claim for a back disorder and reopened the claim and remanded it for further development.  

The claim is now ready for appellate review.  


FINDING OF FACT

A chronic low back disorder was not shown in service, degenerative joint disease of the lumbar spine was not diagnosed within one year of service discharge, and the competent and credible evidence of record fails to establish an etiological link between the Veteran's present low back condition and his active service.  


CONCLUSION OF LAW

Lumbar spondylosis with degenerative spondylolisthesis at L5-S, with DDD, (previously claimed as a back condition and pinched nerve) was not incurred in or aggravated by active service, nor may arthritis of the low back be so presumed to have been incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of an August 2008 letter.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was informed of how VA determined disability ratings and effective dates in the same letter.  That issue, which was whether new and material evidence has been submitted to reopen the previously denied claim, was reopened and therefore, it was not necessary that any further assistance be provided in this regard.  However, the Board finds that adequate notice was provided to the Veteran. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated the Veteran's service treatment records, VA and private treatment records with the claims file.  

Pursuant with the reopening of the claim, the Board remanded the claim to obtain a VA examination and opinion.  The Veteran underwent a May 2011 VA examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination was thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The examination also addressed the etiology of the Veteran's low back condition with supporting rationale.  The Board therefore finds that the examination was adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran was offered a hearing and he declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection 

The Veteran claims that service connection is warranted for a low back disorder.  He maintains that he hurt his back in service during basic training.  He also maintains that he was released from service as a result of his back disorder.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet.App. 110, 111 (2002); Caluza v. Brown, 7 Vet.App. 498, 505 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Service treatment records (STRs) are devoid of findings, treatment, or diagnosis of any back complaints or disorder.  He was seen on one occasion for stomach complaints.  He was treated for bilateral knee pain and Osgood-Schlatter's disease was diagnosed.  He was told to perform no crawling and kneeling.  On the Report of Medical History taken in connection with his separation examination in October 1971, when asked "have you ever had or have you now" recurrent back pain, the Veteran answered "no."  

After service, the Veteran was treated at Erlanger Health System in October 1998, for injury he sustained in a motor vehicle accident one month earlier.  He complained of pain in his left side, chest, and neck.  When asked about any past orthopedic medical history, he indicated there was none.  

In November 2008, the Veteran was seen at University Orthopaedic Surgeons with complaints of low back pain radiating on occasion to the left leg.  He complained that he had the pain on and off since 1971, and it was getting worse in the last three months.  He described the complaint as 80 percent back pain and 20 percent left leg pain.  He stated that he walked with a cane since sustaining a right foot injury in 2000 for which he was now disabled.  He related his back pain as constant, burning, and aching.  He stated that sometimes the pain radiated down his left hip to his left leg.  Following a physical examination, which included X-ray studies, the assessment was lumbar spondylosis with degenerative spondylolisthesis at L5-S1, and DDD.  The doctor indicated that much of the Veteran's pain was mechanical in nature and certainly his spondylosis could contribute to this.  His range of motion was a bit limited, but overall his pain was mostly back pain and minimal leg pain with no nerve tension signs on examination.  He stated he had an injury from 1971 while in the service, that according to the doctor, sounded like a disc herniation that could predispose him to advanced degenerative changes at that level.  He did not know the level of the injury.  

The Veteran was seen again at University Orthopaedic Surgeons in February 2009.  The physician noted that based on his examination of the Veteran in November 2009, he felt that most of the Veteran's complaints were mechanical in nature and he sent him for physical therapy.  The Veteran related that he had not been doing much physical therapy as he was attempting to avoid the co-payments of therapy.  On examination, he was motor sensory and vascularly intact.  There was no nerve tension.  There were no signs of instability.  There were no signs of myelopathy.  The assessment was mechanical back pain.  The physician recommended followup with VA given the Veteran's story.  

In a May 2009 statement in support of his claim, the Veteran indicated that he injured his back during basic training and was put on limited duty with no crawling or kneeling.  He related that the military called his mother and told them both that he was being sent home because of a back injury.  He stated that his medical records showed that he should not do any crawling or kneeling.  

Pursuant to the Board's remand in March 2011, the Veteran underwent a VA examination in May 2011.  He stated that he injured his back in service while lifting a foot locker.  He indicated that he was seen by medical staff for the injury and due to the severity of the back condition, he was medically discharged after approximately one month of service.  He denied suffering any other medical condition while in service.  He stated that after service, he continued to receive treatment for his low back condition.  He worked as a dishwasher in a restaurant for 20+ years, and was a truck driver from 1990-1991.  He left the workforce in 2000 after sustaining an industrial injury to his right foot.  He related that he presently took Hydrocodone for his low back pain.  He had no history of hospitalization or surgery for his low back.  He gave a history of decreased motion, stiffness, and spine pain of the low back.  He stated that the pain was continuous and severe.  A physical examination was conducted.  

The diagnoses were DDD and degenerative joint disease (DJD), lumbar spine, less likely than not due to any event occurring in military service.  The examiner stated that there did not exist any evidence in the service medical record to indicate that the Veteran was treated for any back injury while in service.  There were no medical entries reflecting a back injury.  He was seen for other conditions and did have a limiting profile but clearly that was directed at the knee condition diagnosed as Osgood-Schlatter, a common painful but not otherwise disabling soft tissue inflammation common in adolescent athletes.  

The examiner stated that the Veteran specifically denied recurrent back pain on the history completed for his separation medical evaluation.  This did not support his claim that he not only injured his back in service but was treated for it and the back condition was the basis of an administrative discharge.  The examiner also stated that the Veteran clearly had a degenerative condition of his lumbar spine at the present time but available medical records confirming the condition were generated more than 35 years after the claimed inservice injury.  The findings on x-ray were consistent with normal aging.  All of the available objective evidence from the period of service failed to support the Veteran's assertions of injury in service and dismissal due to the injury.  The examiner opined, therefore, that it was less likely than not that the Veteran sustained any significant injury to his lumbosacral spine while in service.  

A June 2011 progress note from Therapy Plus was associated with the claims folder.  It showed therapy related to his right foot injury and old back injury, DDD.  

VA outpatient treatment records of July 2011 were associated with the claims folder.  These records reflect a call-in by the Veteran for medication for pain for an unnamed condition.  

The Veteran alleges that he warrants service connection for a lumbar spine disorder based on service incurrence.  He contends he sustained injury to his low back when he was in service.  He maintains that he was medically discharged from service as a result of his back disorder.  

At the outset, the Board emphasizes that there were no findings treatment, or diagnoses of a back disorder in service.  There is also no evidence that arthritis (degenerative joint disease) was diagnosed within one year of the Veteran's service discharge.  The contemporaneous objective medical evidence is simply against the finding that lumbar spondylosis with degenerative spondylolisthesis at L5-S1, with DDD was shown/diagnosed during the Veteran's active service or within the presumptive period for service connection.  

However, this does not in itself preclude a grant of service connection.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  A review of the post-service evidence does not support the conclusion that the Veteran's back disorder is causally related to active service.  

Specifically, other than the Veteran's statements of such, the competent and credible evidence is against the finding that the Veteran's back disorder is related to service.  The Veteran stated that he had a back disorder which occurred during his basic training and for which he was subsequently medically discharged from service.  However, as discussed, the medical evidence associated with the claims folder does not show evidence of a back disorder prior to 2008.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board questions whether the Veteran is competent to state that he has experienced a back disorder since active service.  It is true that he is competent to identify some types of symptoms such as pain in the affected joints that could be ascribed to a back disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, the Board does not believe the Veteran is competent to attribute such symptomatology to the subsequent development of the back condition.  Moreover, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.

Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  Although the Veteran stated that he sustained a back injury in service, the evidence then of record only shows complaints related to Osgood-Schlatter's disease of the knees and one occasion of stomach pain.  It was not until November 2008 that the Veteran is first recorded as giving a history of having chronic low back pain since 1971.  The fact remains that there is approximately a 37 year period between the first documented treatment for back complaints and the Veteran's service discharge, which weighs against his credibility as well.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also notes that the Veteran filed a claim for a left knee disorder and pension in April 2000, almost 30 years post-service.  At the time of that claim, he made no mention of his "claimed" low back disorder, that he states has been ongoing since service.  Indeed, the Board is left to wonder why the Veteran would wait an additional 8 years to file a claim for a back disorder, if, as he argues, he has been experiencing chronic symptoms of the disorder since service.  This too bears against his overall credibility.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  The Board, therefore, assigns no probative value to the Veteran's purported chronic back pain since service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, the Board finds the statements of the Veteran asserting in-service incurrence or continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to service, despite his contentions to the contrary.  No medical professional has specifically established a relationship between his back disorder and active duty.  The Veteran's history he provided to his physician in November 2008 of back pain since service was the basis of that physician's opinion that his mechanical back pain was the result of disc herniation in service that could have predisposed him to advanced degenerative changes of that area of the back.  The Board notes that the mere transcription of a history provided by the Veteran of a reported back injury in service does not transform the Veteran's lay history into medical evidence.  See LeShore v. Brown, 8 Vet.App. 406 (1995).  While the Board acknowledges that it may not find a medical opinion to lack probative value merely because it relies on a history provided by the veteran, see Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005), the Board notes that it may find a medical opinion to lack probative value where it relies on a history provided by the Veteran that lacks credibility, as is the case herein due to the inconsistencies in the Veteran's reported history of back injuries.  

Moreover, the May 2011 VA examination specifically indicates, in pertinent part, that the Veteran does have degenerative changes of the low back, but that those findings, are consistent with aging.  The examiner related that the Veteran did have a limiting profile in service, but that the profile was related to his knees and not his back.  The examiner stated that the only medical evidence confirming a back condition was generated more than 35 years after service discharge.  There is no other medical evidence of record, wherein a physician has associated his back disorder to his active service.   

The Board notes that the Veteran has asserted that his claimed disorder is related to his active service.  He is again competent to report symptoms as they come to him through his senses.  However, the Veteran is not competent to provide an opinion regarding the etiology of his back disorder.  See Jandreau v. Nicholson.  Because lumbar spondylosis with degenerative spondylolisthesis with DDD is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's statements regarding the claimed etiology of back disorder is found to lack competency.

Thus, as a nexus between the Veteran's claimed back disorder and his active service have not been established, either through medical evidence or the Veteran's own statements, the claim fails on that basis.  

The Board has also considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), arthritis is  regarded as a chronic disease.  However, in order to trigger the presumption, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  Although the Veteran's May 2011 VA examination indicates that he has degenerative joint disease (DJD) of the back, the evidence of record fails to establish any clinical manifestations of arthritis (DJD) within the applicable time period, therefore, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for lumbar spondylosis with degenerative spondylolisthesis at L5-S, with DDD, (previously claimed as a back condition and pinched nerve), and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  





ORDER

Service connection for lumbar spondylosis with degenerative spondylolisthesis at L5-S, with DDD, (previously claimed as a back condition and pinched nerve), is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


